Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of October 19, 2020 (this “Agreement”), is made
and entered into by and among Endo International plc, a public limited company
incorporated in Ireland (“Parent”), Beta Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the
Marital Trust U/W/O Edwin H. Wegman dated 8-10-06 (the “Stockholder” and,
together with Parent and Merger Sub, the “Parties”).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and BioSpecifics Technologies Corp., a Delaware corporation (the
“Company”), are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Merger Agreement”), which provides, among other things, for (i) Merger Sub
to commence the Offer and (ii) following the consummation of the Offer, the
merger of Merger Sub with and into the Company, with the Company surviving the
merger as a wholly-owned Subsidiary of Parent, in each case, upon the terms and
subject to the conditions set forth in the Merger Agreement;

WHEREAS, as of the date hereof, the Stockholder Beneficially Owns 935,073 shares
of common stock, par value $0.001 per share, of the Company (the “Existing
Common Shares”); and

WHEREAS, as a material condition and inducement to Parent and Merger Sub’s
willingness to enter into the Merger Agreement, the Stockholder, on the
Stockholder’s own account with respect to the Covered Company Shares (as defined
herein), has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
intending to be legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.1    Defined Terms. As used in this Agreement, the following terms
have the following meanings:

“Beneficially Own” means, with regard to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act. Similar terms such as “Beneficial Ownership” and “Beneficial
Owner” have the corresponding meanings.

“Covered Company Shares” means (a) the Existing Common Shares and (b) any
Company securities of which the Stockholder acquires Beneficial Ownership after
the date hereof.



--------------------------------------------------------------------------------

“Transfer” means any sale, assignment, transfer, conveyance, gift, pledge,
distribution, hypothecation or other encumbrance or any other disposition,
whether voluntary, involuntary or by operation of law, whether effected directly
or indirectly, or the entry into any contract or understanding with respect to
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of law, whether effected directly or indirectly,
including, with respect to any capital stock or interests in capital stock, the
entry into any swap or any contract, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital stock,
whether any such swap, contract, transaction or series of transactions is to be
settled by delivery of Company securities, in cash or otherwise.

Section 1.2    Interpretations.

(a)    Each capitalized term used but not defined in this Agreement has the
meaning given to it in the Merger Agreement.

(b)    Where a reference in this Agreement is made to a Section or Exhibit such
reference will be to a Section of or Exhibit to this Agreement unless otherwise
indicated. Whenever the words “include,” “includes,” or “including” are used in
this Agreement they will be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “or” when used in
this Agreement is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
contract, instrument, or statute defined or referred to herein or in any
contract or instrument that is referred to herein means such contract,
instrument, or statute as from time to time amended, modified, or supplemented,
including, in the case of contracts or instruments, by waiver or consent and, in
the case of statutes, by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and permitted
assigns. Where this Agreement states that a party “shall,” “will” or “must”
perform in some manner it means that the party is legally obligated to do so
under this Agreement.

ARTICLE II

TENDER AGREEMENT

Section 2.1    Agreement to Tender.

(a)    The Stockholder hereby agrees (i) to promptly (and, in any event, not
later than ten (10) Business Days after commencement (within the meaning of Rule
14d-2 under the Exchange Act) of the Offer) validly tender or cause to be
validly tendered in the Offer any and all of the Stockholder’s Covered Company
Shares and (ii) if the Stockholder acquires any additional Covered Company
Shares after the tenth (10th) Business Day following the commencement of the
Offer, to validly tender or cause to be validly tendered into the Offer all such
additional Covered Company Shares within five (5) Business Days of the
acquisition of such additional Covered Company Shares, in each case, pursuant to
and in accordance with the terms of the Offer and free and clear of all Liens.

 

2



--------------------------------------------------------------------------------

(b)    The Stockholder further agrees that, once any of the Stockholder’s
Covered Company Shares are tendered, the Stockholder will not withdraw, and not
cause to be withdrawn, such Covered Company Shares from the Offer, unless and
until this Agreement shall have been validly terminated in accordance with
Section 6.1. In the event this Agreement has been validly terminated in
accordance with Section 6.1, Merger Sub shall, and Parent shall cause Merger Sub
to, promptly return to the Stockholder all Covered Company Shares the
Stockholder tendered in the Offer. At all times commencing with the date hereof
and continuing until the valid termination of this Agreement in accordance with
Section 6.1, the Stockholder shall not tender any of the Stockholder’s Covered
Company Shares into any tender or exchange offer commenced by any Person other
than Parent, Merger Sub or any other Subsidiary of Parent.

(c)    The Stockholder acknowledges and agrees that Merger Sub’s obligation to
accept for payment the Covered Company Shares tendered into the Offer is subject
to the terms and conditions of the Merger Agreement.

Section 2.2    Agreement to Vote. Subject to the terms of this Agreement, the
Stockholder hereby irrevocably and unconditionally agrees that, until the
termination of this Agreement in accordance with Section 6.1, at any annual or
special meeting of the Company Stockholders, however called, including any
adjournment or postponement thereof, and in connection with any action proposed
to be taken by written consent of the stockholders of the Company, the
Stockholder shall, in each case to the fullest extent that the Stockholder’s
Covered Company Shares are entitled to vote thereon, (a) appear at each such
meeting or otherwise cause all such Covered Company Shares to be counted as
present thereat for purposes of determining a quorum and (b) be present (in
person or by proxy) and vote (or cause to be voted), or deliver (or cause to be
delivered) a written consent with respect to, all of its Covered Company Shares
(i) for the adoption of the Merger Agreement, in the event any vote or consent
of the stockholders of the Company is required to adopt the Merger Agreement,
approve the Merger or otherwise approve any of the transactions contemplated
thereby, (ii) against any action or agreement that is intended or would
reasonably be expected to result in the failure of any of the conditions set
forth in Annex A of the Merger Agreement to be satisfied, (iii) against any
Acquisition Proposal, (iv) against any other action, agreement or transaction
involving the Company that is intended, or would reasonably be expected, to
impede, interfere with or prevent the consummation of the Offer or the Merger or
the other transactions contemplated by the Merger Agreement and (v) against any
commitment or agreement to take any action inconsistent with any of the
preceding clauses (i) through (iv).

Section 2.3    Irrevocable Proxy. For so long as this Agreement has not been
validly terminated in accordance with Section 6.1, the Stockholder hereby
irrevocably appoints Parent as its attorney-in-fact and proxy with full power of
substitution and re-substitution, to the full extent of the Stockholder’s voting
rights with respect to all Covered Company Shares (which proxy is irrevocable
and which appointment is coupled with an interest, including for purposes of
Section 212 of the DGCL) to vote (or issue instructions to the record holder to
vote), and to execute (or issue instructions to the record holder to execute)
written consents with respect to, all Covered Company Shares in accordance with
the provisions of Section 2.2. This proxy is coupled with an

 

3



--------------------------------------------------------------------------------

interest, was given to secure the obligations of the Stockholder under
Section 2.2, was given in consideration of and as an additional inducement of
Parent and Merger Sub to enter into the Merger Agreement and shall be
irrevocable, and the Stockholder agrees to execute any further agreement or form
reasonably necessary or appropriate to confirm and effectuate the grant of the
proxy contained herein and hereby revokes any proxy previously granted by the
Stockholder with respect to the Covered Company Shares. Such proxy shall not be
terminated by operation of any Law or upon the occurrence of any other event
other than upon the valid termination of this Agreement in accordance with its
terms, at which time such proxy shall automatically terminate. Parent may
terminate this proxy with respect to the Stockholder at any time at its sole
election by written notice provided to the Stockholder.

Section 2.4    Other Voting Rights. Notwithstanding anything to the contrary
herein, the Stockholder shall remain free to vote or exercise its right to
consent with respect to the Covered Company Shares on any matter not covered by
Section 2.2 in any manner the Stockholder deems appropriate; provided that such
vote or consent would not reasonably be expected to impede, interfere with or
prevent the consummation of the Offer or the Merger or the other transactions
contemplated by the Merger Agreement.

ARTICLE III

OTHER COVENANTS

Section 3.1    Support. The Stockholder shall use its reasonable best efforts to
provide complete and accurate information to, and as reasonably requested by,
Parent, Merger Sub, the Company or any Governmental Authority or other Person in
connection with the making of any filings to or with, or obtaining any consent
of, any Governmental Authority with respect to the Merger Agreement, the Offer
or the Merger.

Section 3.2    Litigation. The Stockholder agrees not to, and to cause each of
its affiliates not to, commence, join in, facilitate, assist or encourage, and
agrees to take all actions necessary to opt out of any class in any class action
with respect to, any action, suit, claim, charge, litigation, arbitration or
proceeding against Parent, the Company or any of their respective directors or
officers related to the Offer, the Merger Agreement or the Merger, including any
such suit, claim, charge, litigation, arbitration or proceeding (a) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement or (b) alleging a breach of any fiduciary duty
of any Person in connection with the evaluation, negotiation or entry into the
Merger Agreement; provided that the foregoing shall not limit any and all
actions taken by Stockholder in response to any claims commenced against the
Stockholder.

Section 3.3    Stock Dividends, Distributions, Etc. In the event of a stock
split, reverse stock split, stock dividend or distribution, or any change in the
Shares by reason of any recapitalization, combination, reclassification,
exchange of shares or similar transaction, the terms “Existing Common Shares”
and “Covered Company Shares” shall be deemed to refer to and include all such
stock dividends and distributions and any Company securities into which or for
which any or all of such shares may be changed or exchanged or which are
received in such transaction.

 

4



--------------------------------------------------------------------------------

Section 3.4    Lock-Up. The Stockholder hereby covenants and agrees that between
the date hereof and the termination of this Agreement in accordance with its
terms, the Stockholder will not (a) Transfer any Covered Company Shares or
(b) take any action that would make any of its representations or warranties
contained herein untrue or incorrect or have the effect of preventing or
materially impeding the Stockholder from performing its obligations under this
Agreement. Notwithstanding the foregoing, the Stockholder may Transfer any or
all of its Covered Company Shares to any Subsidiary or Affiliate of the
Stockholder; provided, however, that in any such case, prior to and as a
condition to the effectiveness of such Transfer, each Person to which any of
such Covered Company Shares or any interest in any of such Covered Company
Shares is Transferred shall have executed and delivered to Parent and Merger Sub
a counterpart to this Agreement pursuant to which such Person shall be bound by
all of the terms and provisions of this Agreement.

Section 3.5    Notices of Certain Events. The Stockholder shall notify Parent of
any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties set forth in Article IV.

Section 3.6    No Solicitation. From and after the date of this Agreement,
except as otherwise permitted pursuant to the Merger Agreement, the Stockholder
agrees that it and its Affiliates (for purposes of this Agreement, the Company
shall not be deemed to be an Affiliate of the Stockholder) shall not, and shall
cause its or their Representatives not to, directly or indirectly engage in any
conduct prohibited by Section 6.2 of the Merger Agreement as if the Stockholder
were the Company. For the avoidance of doubt, solely to the extent the Company
is permitted to take the actions set forth in Section 6.2(c) of the Merger
Agreement with respect to the Acquisition Proposal, the Stockholder may
participate in such conduct with the Company and the Person making such
Acquisition Proposal; provided that (i) the Stockholder has not breached this
Section 3.6 and (ii) such action by the Stockholder would be permitted to be
taken by the Company pursuant to Section 6.2(c) of the Merger Agreement.

Section 3.7    Appraisal Rights. The Stockholder forever waives and agrees not
to exercise any rights of appraisal or any dissenters’ rights that the
Stockholder may have (whether under applicable Law or otherwise) or could
potentially have or acquire in connection with the Merger.

Section 3.8    Disclosure. The Stockholder hereby authorizes Parent and Merger
Sub to publish and disclose in any announcement or disclosure required by the
SEC or the rules of any national securities exchange and, to the extent required
by applicable Law, in the Schedule TO (including all documents and schedules
filed with the SEC in connection therewith) and any other required filings under
the Securities Act or the Exchange Act or otherwise required by Law, its
identity and ownership of the Covered Company Shares and the nature of its
commitments, arrangements and understandings under this Agreement.

Section 3.9    Public Statements. Except as required by applicable law or the
rules or regulations of any applicable United States securities exchange or
regulatory or governmental body to which such party is subject, the Stockholder
shall not, and the Stockholder shall not authorize or permit any affiliate,
director, officer, trustee, employee or partner to, directly or indirectly, make
any press release, public announcement or other public communication in respect
of this Agreement or the Merger Agreement or any of the transactions
contemplated hereby or thereby without the prior written consent of each of the
other Parties.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to Parent and Merger Sub as follows:

Section 4.1    Organization; Authority Relative to this Agreement; No Violation.

(a)    The Stockholder is duly organized, validly existing and in good standing
(where the concept is recognized) under the Laws of the state of its formation
or organization. The Stockholder has all requisite entity power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
governing body of the Stockholder and no other entity proceedings on the part of
the Stockholder are necessary to authorize the consummation of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder and, assuming this Agreement constitutes the legal,
valid and binding agreement of Parent and Merger Sub, constitutes the legal,
valid and binding agreement of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as limited by Laws affecting
the enforcement of creditors’ rights generally, by general equitable principles
or by the discretion of any Governmental Authority before which any Legal
Proceeding seeking enforcement may be brought.

(b)    No authorization, consent, order, license, permit or approval of, or
registration, declaration, notice or filing with, any Governmental Authority is
necessary, under applicable Law, for the consummation by the Stockholder of the
transactions contemplated by this Agreement, except in each case, the failure of
which to receive or obtain would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Stockholder’s
ability to perform and comply with its covenants and agreements under this
Agreement. No consent of any beneficiary of the Stockholder is necessary for the
execution and delivery of this Agreement or to the consummation of the
transactions contemplated hereby.

(c)    The execution and delivery by the Stockholder of this Agreement does not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not, (i) (A) result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation, acceleration or put right of any material
obligation or to the loss of a material benefit under any contract or agreement
to which the Stockholder is a party or (B) result in the creation of any Liens
upon any of the properties or assets of the Stockholder, (ii) conflict with or
result in any violation of any provision of the organizational documents, in
each case as amended or restated, of the Stockholder or (iii) conflict with or
violate any applicable Law, other than, in the case of clauses (i) and (iii),
any such violation, conflict, default, termination, cancellation, acceleration,
right, loss or Lien that would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the Stockholder’s ability to
perform and comply with its covenants and agreements under this Agreement.

 

6



--------------------------------------------------------------------------------

Section 4.2    Ownership of Shares. The Stockholder Beneficially Owns the
Existing Common Shares and has good and marketable title to all such Existing
Common Shares free and clear of any Liens, and free of any other limitation or
restriction (including any limitation or restriction on the right to vote, sell,
transfer or otherwise dispose of the Existing Common Shares) other than (a) this
Agreement and (b) any limitations or restrictions imposed under applicable
securities Laws. The Existing Common Shares constitute all of the Company Shares
Beneficially Owned by the Stockholder. Together, the Existing Common Shares
constitute all of the Covered Company Shares, Beneficially Owned by the
Stockholder.

Section 4.3    Power. The Stockholder has full voting power with respect to all
of the Stockholder’s Covered Company Shares, and full power of disposition, full
power to issue instructions with respect to the matters set forth herein, full
power to demand appraisal rights (to the extent such rights are available) and
full power to agree to all of the matters set forth in this Agreement, in each
case with respect to all the Stockholder’s Covered Company Shares. None of the
Stockholder’s Covered Company Shares are subject to any stockholders’ agreement,
proxy, voting trust or other contract with respect to the voting of such Covered
Company Shares, except pursuant to this Agreement.

Section 4.4    Investigation; Litigation. To the actual knowledge of the
Stockholder, (a) there is no investigation or review pending or threatened by
any Governmental Authority, (b) there are no actions, suits, claims, charges,
litigation, arbitrations or proceedings pending or threatened by or before any
Governmental Authority against the Stockholder or any of its properties or
assets and (c) there are no laws, executive orders, rulings, injunctions or
other orders of any Governmental Authority outstanding binding on the
Stockholder or any of its respective properties or assets, in each case, that
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Stockholder’s ability to perform and comply with
its covenants and agreements under this Agreement.

Section 4.5    Merger Agreement. The Stockholder understands and acknowledges
that Parent and Merger Sub are entering into the Merger Agreement in reliance
upon, and Parent and Merger Sub would not enter into the Merger Agreement
without, the Stockholder’s execution, delivery and performance of this
Agreement.

Section 4.6    No Brokers or Advisors. No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of the
Stockholder.

Section 4.7    The Stockholder Has Adequate Information. The Stockholder is a
sophisticated seller with respect to the Covered Company Shares and has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding tendering the Covered Company Shares in the
Offer and has independently and without reliance upon the Parent or Merger Sub
and based on such information as the Stockholder has deemed appropriate, made
its own analysis and decision to enter into this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Each of Parent and Merger Sub, jointly and several, represent and warrant to the
Stockholder as to itself as follows:

Section 5.1    Qualification and Organization. Each of Parent and Merger Sub is
duly organized, validly existing and in good standing under the Laws of the
state of its incorporation, formation or organization, as applicable. Each of
Parent and Merger Sub has all requisite entity power and authority to own, lease
and operate its properties and assets and to carry on its business as presently
conducted, except where the failure to have such power and authority would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on such entity’s ability to perform and comply with its covenants
and agreements under this Agreement. Each of Parent and Merger Sub is qualified
to do business and is in good standing as a foreign entity in each jurisdiction
where the ownership, leasing or operation of its assets or properties or conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such entity’s
ability to perform and comply with its covenants and agreements under this
Agreement.

Section 5.3    Binding Agreement. Each of Parent and Merger Sub has duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation of each of Parent and Merger Sub, enforceable
against Parent and Merger Sub in accordance with its terms, except as limited by
Laws affecting the enforcement of creditors’ rights generally, by general
equitable principles or by the discretion of any Governmental Authority before
which any Legal Proceeding seeking enforcement may be brought.

ARTICLE VI

TERMINATION

Section 6.1    Termination. This Agreement shall terminate upon the earliest to
occur of (a) the termination of the Merger Agreement in accordance with its
terms, (b) the delivery of written notice of termination by the Stockholder to
Parent and Merger Sub following any amendment, modification, change or waiver to
any provision of the Merger Agreement that decreases the amount or changes the
form of the Merger Consideration (other than adjustments in accordance with the
terms of the Merger Agreement), (c) the Company Board or any authorized
committee thereof has effected a Company Board Recommendation Change in
accordance with the terms and conditions of the Merger Agreement and (d) the
Effective Time. In the event of any such termination of this Agreement, the
obligations of the Parties under this Agreement shall terminate and there shall
be no liability on the part of any Party with respect to this Agreement;
provided, however, that (x) this Article VI and Article VII shall survive any
such termination and each remain in full force and effect and (y) no Party shall
be relieved or released from any liability or damages arising from a Willful
Breach of any provision of this Agreement arising prior to such termination.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1    Non-Survival of Representations and Warranties. None of the
representations, warranties or covenants in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Acceptance Time except
that this Section 7.1 shall not limit any covenant or agreement of the parties
which by its terms contemplates performance after the Acceptance Time, which
shall survive to the extent expressly provided for herein.

Section 7.2    No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Company Shares. Except as otherwise
provided in this Agreement, all rights, ownership and economic benefits of and
relating to the Covered Company Shares shall remain vested in and belong to the
Stockholder, and Parent shall have no authority to direct the Stockholder in the
voting or disposition of any of the Covered Company Shares.

Section 7.3    Amendment; Waiver. Subject to applicable Laws, at any time prior
to the Effective Time, this Agreement may be amended, modified or waived if, and
only if, such amendment, modification or waiver is in writing and signed, in the
case of an amendment or modification, by the Parties, or in the case of a
waiver, by the Party against whom the waiver is to be effective.

Section 7.4    Entire Agreement; Counterparts. This Agreement (including the
exhibit hereto) constitutes the entire agreement of the Parties, and supersedes
all other prior agreements and understandings, both written and oral, between
the Parties, or any of them, with respect to the subject matter hereof and
thereof and, except as otherwise expressly provided herein or therein, are not
intended to confer upon any other Person any rights or remedies hereunder or
thereunder. This Agreement may be executed in any number of counterparts,
including by facsimile or other electronic transmission each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
hereto shall have received a counterpart hereof signed by all of the other
Parties hereto. Until and unless each Party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
Party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by email of a .pdf attachment will be effective as delivery of a manually
executed counterpart of this Agreement.

Section 7.5    Governing Law; Venue; Waiver of Jury Trial; Specific Performance.

(a)    This Agreement, including any claims or causes of action (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance thereof or the
transactions contemplated hereby, shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any choice or conflict of Law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Delaware.

 

9



--------------------------------------------------------------------------------

(b)    Each of the parties hereto (a) irrevocably consents to the service of the
summons and complaint and any other process in any action or proceeding relating
to the transactions contemplated by this Agreement, for and on behalf of itself
or any of its properties or assets, in accordance with Section 7.6 or in such
other manner as may be permitted by applicable Law, and nothing in this
Section 7.5(b) shall affect the right of any party to serve legal process in any
other manner permitted by applicable Law; (b) irrevocably and unconditionally
consents and submits itself and its properties and assets in any action or
proceeding to the exclusive jurisdiction of the Court of Chancery of the State
of Delaware (or, only if the Court of Chancery of the State of Delaware declines
to accept or does not have jurisdiction over a particular matter, any federal or
other state court sitting in New Castle County within the State of Delaware) in
the event any dispute or controversy arises out of this Agreement or the
transactions contemplated hereby, or for recognition and enforcement of any
judgment in respect thereof; (c) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court; (d) agrees that any actions or proceedings arising in connection
with this Agreement or the transactions contemplated hereby shall be brought,
tried and determined only in the Court of Chancery of the State of Delaware (or,
only if the Court of Chancery of the State of Delaware declines to accept or
does not have jurisdiction over a particular matter, any federal or other state
court sitting in New Castle County within the State of Delaware); (e) waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; and (f) agrees
that it will not bring any action relating to this Agreement or the transactions
contemplated hereby in any court other than the aforesaid courts. Each of
Parent, Merger Sub and the Stockholder agrees that a final judgment in any
action or proceeding in such courts as provided above shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.

(c)    EACH OF PARENT, MERGER SUB AND THE STOCKHOLDER HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF PARENT, MERGER SUB OR THE STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

(d)    The Parties hereto agree that irreparable damage would occur in the event
that any provision of this Agreement were not performed in accordance with its
specific terms or were otherwise breached, and that no adequate remedy at Law
would exist and damages

 

10



--------------------------------------------------------------------------------

would be difficult to determine. Accordingly, the Parties hereto acknowledge and
agree that in the event of any breach by the Stockholder, on the one hand, or
Parent and/or Merger Sub, on the other hand, of any of their respective
covenants or obligations set forth in this Agreement, the Stockholder, on the
one hand, and Parent and Merger Sub, on the other hand, shall be entitled
(without proof of actual damages or otherwise or posting or securing any bond)
to an injunction or injunctions to prevent or restrain breaches of this
Agreement by the other (as applicable), and to specifically enforce the terms
and provisions of this Agreement to prevent breaches of, or to enforce
compliance with, the covenants and obligations of the other under this
Agreement, this being in addition to any other remedy to which such party is
entitled to at law or in equity. The Stockholder, on the one hand, and Parent
and Merger Sub, on the other hand, agree not to oppose the availability of the
equitable remedy of specific performance on the basis that the other party has
an adequate remedy at law or an award of specific performance is not an
appropriate remedy for any reason at law or in equity.

Section 7.6    Notices. Any notices or other communications to any Party
required or permitted under, or otherwise given in connection with, this
Agreement shall be in writing and shall be deemed to have been duly given
(a) when delivered, if delivered in person, (b) on the next Business Day if
transmitted by national overnight courier (with confirmation of delivery) or
(c) if sent by email, on the date of dispatch by the sender thereof (provided,
that no “bounce back” or similar message indicating non-delivery is received
with respect thereto), in each case, as follows (or to such other Persons or
addressees as may be designated in writing by the Party to receive such notice):

If to Parent or Merger Sub, addressed to it at:

Endo International plc.

1400 Atwater Drive

Malvern, PA 19355

Attention: Matthew J. Maletta

Email: maletta.matthew@endo.com

with a copy to (for information purposes only):

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention: Brandon Van Dyke

Email: brandon.vandyke@skadden.com

If to the Stockholder, addressed to it at:

Marital Trust U/W/O Edwin H. Wegman dated 8-10-06

4902 Bocaire Boulevard

Boca Raton, FL 33487

Attention: Toby Wegman

Email: tsw824@aol.com

 

11



--------------------------------------------------------------------------------

with a copy to (for information purposes only):

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attention: Carl A. Valenstein

Email: carl.valenstein@morganlewis.com

Section 7.7    Assignment. No Party may assign (by operation of Law or
otherwise) either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties, except that
Parent and Merger Sub may assign all or any of their rights and obligations
under this Agreement to any Affiliate of Parent; provided that no such
assignment shall relieve the assigning party of its obligations under this
Agreement. Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Any purported assignment in violation of this
Agreement will be void ab initio.

Section 7.8    Severability. In the event that any term or other provision (or
part thereof) of this Agreement, or the application thereof, is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law, or public policy, all other conditions and
provisions (or parts thereof) of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
(or part thereof) is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable Law and in a mutually acceptable manner in order
for the transactions contemplated hereby to be effected as originally
contemplated to the fullest extent possible.

Section 7.9    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 7.10    No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of each Party hereto, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.

Section 7.11    Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

Section 7.12    Exhibit. The Exhibits to this Agreement are hereby incorporated
and made a part of this Agreement and is an integral part of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 7.13    Expenses. Whether or not the Merger is consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring or required to incur
such expenses.

Section 7.14    Stockholder Capacity. The Stockholder is executing and entering
into this Agreement solely in the Stockholder’s capacity as a stockholder of the
Company. Notwithstanding anything herein to the contrary or the fact that the
trustee of the Stockholder (the “Trustee”) is a director of the Company, nothing
herein shall in any way restrict a director of the Company (including the
Trustee) in the taking of any actions (or failure to act) in his or her capacity
as a director of the Company, or in the exercise of his or her fiduciary duties
as a director of the Company, or prevent or be construed to create any
obligation on the part of any director or officer of the Company from taking any
action in his or her capacity as such director, and no action taken solely in
the capacity as a director of the Company (including the Trustee) shall be
deemed to constitute a breach of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, as of the
date first written above.

 

ENDO INTERNATIONAL PLC By:  

/s/ Blaise A. Coleman

  Name: Blaise A. Coleman   Title:   President and Chief Executive  

Officer

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

BETA ACQUISITION CORP. By:  

/s/ Blaise A. Coleman

  Name: Blaise A. Coleman   Title:   President and Chief Executive  

Officer

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDER:  

MARITAL TRUST U/W/O EDWIN H.

WEGMAN DATED 8-10-06

By:  

/s/ Toby Wegman

  Name: Toby Wegman   Title: Co-Trustee By:  

/s/ Mark Wegman

  Name: Mark Wegman   Title: Co-Trustee

[SIGNATURE PAGE TO SUPPORT AGREEMENT]